DECISION AND JOURNAL ENTRY
Appellant Jason Hicks appeals a finding of delinquency and resulting commitment to the Ohio Department of Youth Services. We dismiss the appeal as untimely.
                                   I.
On February 14, 1997, Hicks was alleged to be a juvenile delinquent for committing an act that would have constituted robbery in violation of R.C. 2911.02(A)(2) if he had been an adult at the time of commission. Hicks eventually waived his right to counsel and admitted the truth of the allegations. As a result, on May 16, 1997, Hicks was adjudicated delinquent.
On August 1, 1997, the trial court ordered that Hicks be committed to the Department of Youth Services, but suspended execution of the commitment. Instead, Hicks was placed into the intensive probation program and a review hearing was set for October 31, 1997.
On November 20, 1997, after holding a review hearing, the trial court reimposed the suspended commitment. On December 18, 1997, Hicks filed this appeal arguing that his waiver of counsel and admission of delinquency given at the original adjudication hearing were not knowing, intelligent, or voluntary.
                                   II.
App.R. 4(A) requires an appellant to file a notice of appeal within thirty days of the entry of the judgment or order being appealed. Although Hicks' notice of appeal was filed within thirty days of the November 20, 1997 order reimposing his commitment, this Court has previously held that an order reimposing a suspended juvenile commitment does not extend the time to appeal issues arising from the original adjudication and disposition. In re Vinson (Nov. 5, 1997), Summit App. No. 18112, unreported. Therefore, the December 18, 1997 notice of appeal seeking to appeal issues arising from the May 16, 1997 adjudication and August 1, 1997 disposition must be dismissed as untimely.
Appeal dismissed.
Immediately upon the filing hereof, this document shall constitute the journal entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period for review shall begin to run. App.R. 22(E).
  Costs taxed to appellant. ________________________________ DANIEL B. QUILLIN, FOR THE COURT
REECE, P. J.
DICKINSON, J., CONCUR
(Quillin, J., retired Judge of the Ninth District Court of Appeals, sitting by assignment pursuant to Article IV, § 6(C), Constitution.)